Exhibit 10.1

WARBURG PINCUS PRIVATE EQUITY IX, L.P.

466 Lexington Avenue

New York, NY 10017

August 4, 2009

Inspire Pharmaceuticals, Inc.

4222 Emperor Boulevard, Suite 200

Durham, North Carolina

Attention: Chief Executive Officer

 

  Re: Amendment No. 1 to Standstill Agreement

Ladies and Gentlemen:

In connection with the acquisition of shares of Common Stock, par value $0.001
per share (the “Common Stock”), of Inspire Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), by Warburg Pincus Private Equity IX, L.P., a
Delaware limited partnership (the “Purchaser”), in relation to the Company’s
public offering of Common Stock pursuant to the Prospectus Supplement dated
August 4, 2009 (including any related free writing prospectus and any amendment
thereof or supplement thereto dated on or prior to September 30, 2009, and
excluding any thereafter) and the related Registration Statement (File
No. 333-141169) (the “Public Offering”), the Company and the Purchaser agree as
follows:

1. Definitions. For purposes of the Standstill Agreement, dated July 20, 2007,
the term “Standstill Period” shall be amended and restated to have the meaning
set forth below:

“Standstill Period” shall mean the period commencing on the date of the
Standstill Agreement, and ending on the third anniversary of this Amendment
No. 1 to Standstill Agreement.

Notwithstanding anything herein to the contrary, if the closing of the Public
Offering has not occurred by September 30, 2009, this Section 1 shall be of no
further force or effect and the term Standstill Period shall have the meaning
set forth in the Standstill Agreement.

2. Waiver of Section 203. The Company represents and warrants to the Purchaser
that the Board has heretofore taken all necessary action to approve, and has
approved, for purposes of Section 203 of the DGCL (including any successor
statute thereto “Section 203”) the Purchaser becoming, together with its
affiliates and associates, an “interested stockholder” within the meaning of
Section 203 by virtue of the purchase of shares of Common Stock in the Public
Offering (the “Waiver”), such that, as of and from the date of the closing of
the Public Offering, Section 203 will not be applicable to the Purchaser or any
“business combination”

 

Amendment No. 1 to Standstill Agreement



--------------------------------------------------------------------------------

within the meaning of Section 203 that may take place between the Purchaser
and/or its affiliates and associates, on the one hand, and the Company, on the
other, as a result of its purchase of shares of Common Stock in the Public
Offering; provided, however, that such Waiver provides that, it shall no longer
be applicable if, subsequent to becoming an “interested stockholder” (as defined
in Section 203), the Purchaser no longer has beneficial ownership of 15% or more
of the Common Stock as a result of any sale or disposition of beneficial
ownership of Common Stock by the Purchaser together with its affiliates and
associates.

3. Subscription Right. Each of the parties hereby waives all of its rights
pursuant to Section 5.4 of the Securities Purchase Agreement (the “Purchase
Agreement”), dated July 17, 2007, between the Purchaser and the Company as they
relate to the Public Offering.

4. Expense Reimbursement. Subject to the closing of the Public Offering, the
Company hereby agrees to reimburse the Purchaser for up to $500,000 for
out-of-pocket due diligence and related expenses incurred by the Purchaser in
connection with its investment in the Company, upon submission of reasonable
documentation regarding such expenses to the Company.

5. Counterparts. This Amendment No. 1 to Standstill Agreement may be executed in
counterparts (including by facsimile), each of which shall be deemed an
original.

[The remainder of this page is intentionally left blank.]

 

Amendment No. 1 to Standstill Agreement

- 2 -



--------------------------------------------------------------------------------

If you are in agreement with the terms set forth above, please sign this
Amendment No. 1 to Standstill Agreement in the space provided below and return
an executed copy to the undersigned.

 

Very truly yours,

WARBURG PINCUS PRIVATE EQUITY IX, L.P.

By:  

Warburg Pincus IX LLC, its general partner

By:  

Warburg Pincus Partners, LLC, its sole member

By:  

Warburg Pincus & Co., its managing member

By:  

/s/ Scott Arenare

Name:   Scott Arenare Title:   Partner WARBURG PINCUS IX LLC By:  

Warburg Pincus Partners, LLC, its sole member

By:  

Warburg Pincus & Co., its managing member

By:  

/s/ Scott Arenare

Name:   Scott Arenare Title:   Partner WARBURG PINCUS PARTNERS, LLC By:  

Warburg Pincus & Co., its managing member

By:  

/s/ Scott Arenare

Name:   Scott Arenare Title:   Partner WARBURG PINCUS & CO. By:  

/s/ Scott Arenare

Name:   Scott Arenare Title:   Partner

 

Amendment No. 1 to Standstill Agreement

- 3 -



--------------------------------------------------------------------------------

Confirmed and Agreed: INSPIRE PHARMACEUTICALS, INC. By:  

/s/ Joseph M. Spagnardi

Name:   Joseph M. Spagnardi Title:  

Senior Vice President, General Counsel and Secretary

 

Amendment No. 1 to Standstill Agreement

- 4 -